Citation Nr: 1723591	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-35 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for quadriplegia, to include as secondary to a service-connected disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another or based on housebound status.


REPRESENTATION

Veteran represented by:	Theodore Jarvi, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to September1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from
May 2009 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office RO).

The claim for service connection for quadriplegia was remanded by the Board in May 2012 for additional development. 

The Board notes that the Veteran had originally requested a personal hearing before a Veterans Law Judge regarding the issues on appeal.  In a December 2011 statement, however, the Veteran withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary contention is that his quadriplegia has been caused by his service-connected PTSD.  Specifically, he asserts that the action of diving into a lake was reckless and that reckless behavior is a symptom of his service-connected PTSD.

In an August 1983 VA treatment record, the examiner indicated the analysis of the subtle and obvious scales did confirm the hypothesis of impulsivity, and suggests that the Veteran operates in a state of heightened energy.  

A December 1989 administrative decision determined the Veteran's accident was not the result of his own willful misconduct.  The decision determined that while the Veteran was attending a social picnic and indulged in liquor, however, evidence presented does not clearly establish there was a wanton or reckless disregard for the probable consequences of this action.  The decision found the Veteran did not follow proper caution in entering unknown water and this resulted in the permanent disability.

During a May 2000 VA examination, the Veteran reported that drinking has been a problem since he left the service and up until recently.  He described himself as impulsive.

During an October 2005 hearing, the Veteran's wife, a nurse, stated the Veteran would drink a lot when he was stressed.  He would drive fast, and right after he broke his neck, he had to go to a driver's class because he would lose his license due to so many points from speeding and erratic driving.  

In August 2008, January 2013, and May 2013 private evaluations, Dr. H. opined that the Veteran's behavioral history includes reckless actions, risk taking, and that this risk taking behavior within a reasonable degree of psychological certainty led ultimately to his decision to dive into untested waters resulting in his quadriplegia.  She noted the Veteran historically has exhibited behavioral characteristics diagnostic of PTSD following his service in Vietnam.  Noted were frequent changes in jobs, and primary relationships, a decline in responsibility from managerial to menial jobs.

In a January 2015 VA opinion, the examiner reviewed the May 2013 DBQ by Dr. H. and noted Dr. H. does not support her claims with specific examples of behaviors due solely to his PTSD that are reckless, impulsive, risk-taking, or grossly inappropriate.  Based on the Veteran's claims file records, reports from various clinicians who treated the Veteran following his accident, and the Veteran's description of the accident and his behaviors that led to his spinal injury and quadriplegia/tetraplegia, it was the VA examiner's impression that the Veteran's spinal cord injury and resultant quadriplegia/tetraplegia was the result of an unfortunate and fairly unpredictable/unforeseeable accident rather than the result of "recklessness, poor impulse control, risk-taking, grossly inappropriate behavior" associated with PTSD, alcohol use, bipolar disorder, or another mental disorder/problem.

The Board finds the January 2015 VA opinion inadequate and another VA opinion is necessary.  While VA examiner noted Dr. H. did not specifically address risk-taking behavior prior to the May 1989 accident, there is testimony from the Veteran's wife dated in October 2005 that the Veteran had multiple driving infractions including speeding and erratic driving.  Further, the VA examiner indicated that the Veteran's quadriplegia/tetraplegia was the result of an unfortunate and fairly unpredictable/unforeseeable accident rather than the result of "recklessness, poor impulse control, risk-taking, grossly inappropriate behavior" associated with PTSD, alcohol use, bipolar disorder, or another mental disorder/problem without providing a rationale for the opinion.  

The remand regarding the claim discussed above could have an outcome regarding the SMC issue; therefore, the issue of SMC is inextricably intertwined with the issues being remanded, and adjudication of SMC must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the January 2015 VA examiner for an addendum opinion.  If the January 2015 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

The electronic claims file should be made available to the examiner.

After reviewing the record, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's service-connected PTSD resulted in reckless and/or risk-taking behavior, to include, the Veteran's behavior in May 1989 which resulted in quadriplegia following a diving accident.  Specifically, the examiner should address the Veteran's reported risky behavior prior to the accident, as well as claimed alcohol consumption as a result of stress. 

If the opinion cannot be provided without result to speculation, that should be so indicated, along with an explanation of why speculation is required.  The medical rationale for any opinion expressed must be provided in detail. 

2.  Thereafter, readjudicate the claims.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




